            Case 2:19-cv-01502-BJR Document 11 Filed 10/16/19 Page 1 of 6




 1                                                           The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
     STATE OF WASHINGTON,                           NO. 2:19-01502-BJR
10
                              Plaintiff,           STIPULATED ORDER ESTABLISHING
11                                                 BRIEFING SCHEDULE FOR EXPEDITED
             v.                                    RESOLUTION OF THIS CASE AND
12                                                 PROHIBITING DEFENDANTS’
     DONALD J. TRUMP, in his official capacity OBLIGATION OF FUNDS AUTHORIZED
13   as President of the United States of America, TO BE APPROPRIATED FOR NAVAL
     et al.                                        BASE KITSAP PRIOR TO A DECISION BY
14                                                 THIS COURT
15                            Defendants.

16

17

18

19                                          STIPULATION
20          WHEREAS the State of Washington has filed this suit to enjoin Defendants’ use of funds
21   authorized to be appropriated by Congress for military construction projects, including $88.96
22   million in funding for construction of the Bangor Pier and Maintenance facility at Naval Base
23   Kitsap (see John S. McCain National Defense Authorization Act for Fiscal Year
24   2019, Pub. L. No. 115-232, § 2201, 132 Stat. 1636 (2018));
25

26




                                                      1
             Case 2:19-cv-01502-BJR Document 11 Filed 10/16/19 Page 2 of 6




 1           WHEREAS the Department of Defense does not intend to obligate any portion of the
 2   $88.96 million authorized to be appropriated by Congress for the Bangor Pier and Maintenance
 3   Facility prior to February 1, 2020;
 4           WHEREAS the parties wish to avoid any motion practice aimed at ensuring that the
 5   funds authorized to be appropriated for the Bangor Pier and Maintenance Facility remain
 6   unobligated during the pendency of this litigation;
 7           WHEREAS the parties agree this case can be resolved on an expedited basis prior to
 8   February 1, 2020, through cross-motions for summary judgment and have agreed to a schedule
 9   to enable the Court to issue a final judgment prior to that date;
10           WHEREAS in order to avoid litigation over a motion for a preliminary injunction and
11   other pretrial proceedings that would not further the interests of either party or judicial resources,
12   the parties respectfully request the Court issue a decision on the cross-motions for summary
13   judgement on or before February 1, 2020; and
14           WHEREAS the parties’ consent to this Stipulation is conditioned on receiving a final
15   decision in this matter on or before February 1, 2020. In the event the Court has concerns with
16   this proposed schedule or the parties’ request for a decision before February 1, 2020, in order to
17   avoid preliminary injunction proceedings, the parties are available for a telephone status
18   conference at the Court’s convenience to discuss scheduling in this case:
19           IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, that
20   this Court should enter an order providing that:
21           1.      Defendants are prohibited from obligating, using, or otherwise placing beyond
22   the limits of judicial process any portion of the $88.96 million authorized to be appropriated by
23   Congress for the Bangor Pier and Maintenance Facility prior to February 1, 2020. This
24   prohibition is enforceable through a court order;
25

26




                                                          2
             Case 2:19-cv-01502-BJR Document 11 Filed 10/16/19 Page 3 of 6




 1          2.      The following briefing and hearing schedule shall govern resolution of this case:
 2                 DATE                                             EVENT
 3    October 11, 2019                   Defendants file administrative record regarding DoD’s
                                         decision to authorize barrier projects pursuant to 10
 4                                       U.S.C. § 2808
 5
      October 25, 2019                   Plaintiff’s Motion for Summary Judgment (30 pages)
 6

 7
      November 15, 2019                  Defendants’ Cross-Motion For Summary Judgment and
 8                                       Opposition to Plaintiff’s Motion for Summary Judgment
                                         (30 pages)
 9
      December 6, 2019                   Plaintiff’s Opposition to Defendants’ Cross-Motion and
10                                       Reply in Support of Motion for Summary Judgment (20
                                         pages)
11

12    December 16, 2019                  Defendants’ Reply in Support of Cross-Motion for
                                         Summary Judgment (20 pages)
13

14    Week of December 16, 2019          Oral argument
      or January 6, 2020
15
            3.      This briefing schedule assumes there are no disputes about the completeness of
16
     the Administrative Record that Defendants produce on October 11, 2019. If Washington believes
17
     the Administrative Record is deficient or incomplete, it will promptly meet and confer with
18
     Defendants to determine whether any adjustments to the summary judgment briefing schedule
19
     will be necessary.
20
            4.      In light of the foregoing schedule, all other case management and pre-trial activity
21
     is stayed. The stay includes the deadlines for the parties to conduct a 26(f) conference, to file a
22
     Rule 26(f) report and case management statement, to provide initial disclosures under Rule
23
     26(a)(1), and for Defendants to respond to the Complaint under Rule 12. This stay shall not
24
     preclude Plaintiff from (1) moving to compel supplementation of the administrative record or
25
     (2) amending its Complaint, if appropriate.
26




                                                         3
             Case 2:19-cv-01502-BJR Document 11 Filed 10/16/19 Page 4 of 6




 1   It is SO AGREED this 11th day of October 2019.
 2
     ROBERT W. FERGUSON                                   JOSEPH H. HUNT
 3   Attorney General                                     Assistant Attorney General

 4                                                        JAMES M. BURNHAM
     /s/ Andrew R.W. Hughes                               Deputy Assistant Attorney General
 5   MARTHA RODRIGUEZ LOPEZ, WSBA
     #35466                                               ALEX HAAS
 6   ANDREW R.W. HUGHES, WSBA #49515                      Director, Federal Programs Branch
     BRENDAN SELBY, WSBA #55325
 7   Assistant Attorneys General                          ANTHONY J. COPPOLINO
     800 Fifth Ave., Ste. 2000                            Deputy Director,
 8   Seattle, WA 98104                                    Federal Programs Branch

 9   TERA HEINTZ, WSBA #54921
     Deputy Solicitor General                             /s/ Andrew I. Warden
10   PO Box 40100                                         ANDREW I. WARDEN (IN Bar
     Olympia, WA 98504-0100                               23840-49)
11                                                        Senior Trial Counsel,
     Attorneys for Plaintiff                              Federal Programs Branch
12
                                                          MICHAEL J. GERARDI
13                                                        KATHRYN C. DAVIS
                                                          LESLIE COOPER VIGEN
14                                                        RACHAEL L. WESTMORELAND
                                                          Trial Attorneys
15                                                        United States Department of Justice
                                                          Civil Division, Federal Programs
16                                                        Branch
                                                          1100 L St., NW, Rm. 12212
17                                                        Tel: (202) 616-5084
                                                          Fax: (202) 616-8460
18                                                        E-mail: Andrew.Warden@usdoj.gov

19                                                        Attorneys for Defendants

20

21

22

23

24

25

26




                                                      4
             Case 2:19-cv-01502-BJR Document 11 Filed 10/16/19 Page 5 of 6




 1                                               ORDER
 2          Having reviewed the foregoing stipulation and good cause appearing therefore, IT IS

 3   HEREBY ORDERED:

 4          1.      Defendants are prohibited from obligating, using, or otherwise placing beyond

 5   the limits of judicial process any portion of the $88.96 million authorized to be appropriated for

 6   the Bangor Pier and Maintenance Facility prior to February 1, 2020. This order shall be

 7   enforceable to the same extent as an injunction under Federal Rule of Civil Procedure 65;

 8          2.      The following briefing and hearing schedule shall govern resolution of this case:

 9                 DATE                                            EVENT
10    October 11, 2019                   Defendants file administrative record regarding
                                         Department of Defense’s decision to authorize barrier
11                                       projects pursuant to 10 U.S.C. § 2808
12
      October 25, 2019                   Plaintiff’s Motion for Summary Judgment (30 pages)
13

14
      November 15, 2019                  Defendants’ Cross-Motion For Summary Judgment and
15                                       Opposition to Plaintiff’s Motion for Summary Judgment
                                         (30 pages)
16
      December 6, 2019                   Plaintiff’s Opposition to Defendants’ Cross-Motion and
17                                       Reply in Support of Motion for Summary Judgment
                                         (20 pages)
18

19    December 16, 2019                  Defendants’ Reply in Support of Cross-Motion for
                                         Summary Judgment (20 pages)
20

21
            3.      This briefing schedule assumes there are no disputes about the completeness of
22
     the Administrative Record that Defendants produce on October 11. If Washington believes the
23
     Administrative Record is deficient or incomplete, it will promptly meet and confer with
24
     Defendants to determine whether any adjustments to the summary judgment briefing schedule
25
     will be necessary.
26




                                                        5
             Case 2:19-cv-01502-BJR Document 11 Filed 10/16/19 Page 6 of 6




 1          4.      In light of the foregoing schedule, all other case management and pre-trial activity
 2   is stayed. The stay includes the deadlines for the parties to conduct a Rule 26(f) conference, to
 3   file a Rule 26(f) report and case management statement, to provide initial disclosures under Rule
 4   26(a)(1), and for Defendants to respond to the Complaint under Rule 12. This stay shall not
 5   preclude Plaintiff from (1) moving to compel supplementation of the administrative record or
 6   (2) amending its Complaint, if appropriate.
 7          5.      To facilitate expedited and efficient final resolution of this case without the need
 8   for preliminary injunction proceedings, the Court will endeavor to issue a decision on the cross-
 9   motions for summary judgment on or before February 1, 2020.
10          6.      In the event it is impracticable for the Court to issue a decision by February 1,
11   2020 and this Order needs to be extended the parties shall be available for a status conference at
12   Seattle on January 21, 2020.
13          7.      In the event the Court notifies the parties that the Court is unable to issue a
14   decision before February 1, 2020, or in the event the Court has not issued a decision by
15   January 21, 2020, Plaintiff may move for an extension of the order to prohibit the obligation of
16   the funds at issue until the Court issues a decision on the ross-motions for summary judgment.
17   In the event Plaintiff requests such an extension, Defendants may oppose Plaintiffs’ motion on
18   any and all grounds, other than on the basis that the extension should not be granted because the
19   expected obligation date is not imminent.
20          IT IS SO ORDERED.
21          DATED this 16th day of October, 2019
22

23
                                                            A
                                                            Barbara Jacobs Rothstein
24                                                          U.S. District Court Judge

25

26




                                                        6
